Name: Commission Regulation (EC) No 1114/96 of 20 June 1996 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  international trade
 Date Published: nan

 21 . 6. 96No L 148/32 EN Official Journal of the European Communities COMMISSION REGULATION (EC) No 1114/56 of 20 June 1996 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, second quarter of 1996 should therefore be indicated in Annex II to Regulation 1600/95; Having regard to the Treaty establishing the European Community, Whereas the validity of licences issued for imports against tariff quotas not specified by country of origin is restricted to 30 June following their date of issue; whereas given the delay in determining the quantities available for the second quarter of 1996 and the deferral of opening of the period for submission of import licence applications that date should be put back to 21 September 1996;Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in par ­ ticular Articles 13 (3) and 16 ( 1 ) and (4) thereof, whereas the measures provided for in this Regulation arein accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on implementation of the concessions set out in list CXL drawn up following conclusion of the negotiations under GATT Article XXIV.6 (3), and in parti ­ cular Article 1 ( 1 ) thereof, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1600/95 is amended as follows: Whereas Commission Regulation (EC) No 1600/95 of 30 June 1995 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products (4), as last amended by Regulation (EC) No 937/96 0, needs to be adjusted to take account of the negotiations under GATT Article XXIV.6 the conclusions of which took effect on 1 January 1996 as regards tariff quotas specified by country of origin; whereas the quantities listed in Annex II to Regulation (EC) No 1600/95 should therefore be changed; 1 . The following paragraph is added after the first para ­ graph of Article 15: 'However, the period of validity of licences issued for importation of quantities available for the second quarter of 1996 shall be to 21 September 1996.'; 2. Annex II is replaced by the Annex to this Regulation . Whereas, since licences for imports against tariff quotas not specified by country of origin are issued quarterly, adjustment of the quotas in question for the period 1 January to 30 June 1996 must be on the basis of the quantity available for issue of licences for the second quarter of 1996 including quantities available from previous quarters; whereas the quantities available for the Article 2 ( ») OJ No L 148 , 28. 6. 1968 , p . 13 . (2) OJ No L 307, 20. 12. 1995, p . 10 . (3) OJ No L 146, 20 . 6 . 1996, p . 1 . (*) OJ No L 151 , 1 . 7. 1995, p. 12 . Is) OJ No L 127, 25. 5. 1996, p . 26 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 21 . 6 . 96 EN Official Journal of the European Communities No L 148/33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1996 . For the Commission Franz FISCHLER Member of the Commission No L 148/34 EN Official Journal of the European Communities 21 . 6. 96 ANNEX 'ANNEX II TARIFF QUOTAS PURSUANT TO GATT/WTO AGREEMENTS, NOT SPECIFIED BY COUNTRY OF ORIGIN (GATT/WTO year) Order number in Annex 7 to the combinec nomenclature Ã ¬ CN code Description Country of origin Annual quota Quantity available for second quarter 1996 Import duty in ecus per 100 kg net weight (tonnes) 27 0402 10 19 Skimmed milk powder all third countries 40 401 9 950,50 47,50 29 0406 10 20 0406 10 80 Pizza cheese, frozen, cut into pieces each weighing not more than 1 g, in containers of a net content of 5 kg or more, at a water content by weight of 52 % or more and a fat content by weight in the dry matter of 38 % or more all third countries 1 111 366,75 13,00 30 ex 0406 30 10 0406 90 07 0406 90 12 Processed Emmentaler Emmentaler all third countries 2 934 467,00 71,90 85,80 31 ex 0406 30 10 0406 90 08 0406 90 14 Processed GruyÃ ¨re GruyÃ ¨re, Sbrinz all third countries 734 117,00 71,90 85,80 32 0406 90 01 Cheese for processing (') all third countries 4 000 1 000,00 83,50 34 0406 90 21 Cheddar all third countries 3 000 750,00 21,00 37 ex 0406 10 20 ex 0406 10 80 0406 20 90 0406 30 31 0406 30 39 0406 30 90 0406 40 10 0406 40 50 0406 40 90 0406 90 09 0406 90 16 0406 90 18 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 Fresh (unripened or uncured) cheese including whey cheese, and curd, other than pizza cheese of order No 29 Other grated or powdered cheese Other processed cheese Blue-veined cheese BergkÃ ¤se and Appenzell Fromage fribourgeois , Vacherin Mont d'Or and TÃ ªte de Moine Edam Tilsit ButterkÃ ¤se Kashkaval Feta, of sheep's milk or buffalo milk Feta, other Kefalo-Tyri Finlandia Jarlsberg Cheese of sheep's milk or buffalo milk all third countries 3 494 449,75 92,60 106,40 94,10 69,00 71,90 102,90 70,40 85,80 75,50 21 . 6 . 96 EN Official Journal of the European Communities No L 148/35 Order number in Annex 7 to the combined nomenclature CN code Description Country of origin Annual quota Quantity available for second quarter 1996 Import duty in ecus per 100 kg net weight ( tonnes) 0406 90 61 0406 90 63 0406 90 69 Grana Padano, Parmigiano Reggiano Fiore sardo, Pecorino Other 94,10 0406 90 73 0406 90 75 0406 90 76 0406 90 78 0406 90 79 0406 90 81 0406 90 82 0406 90 84 0406 90 85 0406 90 86 0406 90 87 0406 90 88 Provolone Asiago, Caciovallo, Montasio, Ragusano Danbo, Fontal , Fontina, Fynbo, Havarti , Maribo, SamsÃ ¸ Gouda Esrom, Italico, Kernhem, Saint-Nectaire, Saint ­ Paulin , Taleggio Cantal , Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey Camembert Brie Kefalograviera, Kasseri Exceeding 47 % but not exceeding 52 % Exceeding 52 % but not exceeding 62 % Exceeding 62 % but not exceeding 72 % 75,50 0406 90 93 Exceeding 72 % 92,60 0406 90 99 Other 106,40 (') Monitoring utilization for this particular purpose will be done by applying the Community provisions laid down on the subject.